Per Curiam.

This disciplinary proceeding is before us on a rule requiring James E. O’Shields, who has been admitted and qualified to practice law in this State, to show cause why a report of the Board of Commissioners on Grievances and Discipline finding him guilty of misconduct as an attorney and recommending his disbarment should not be adopted. The respondent did not file a return to the rule as required by Section 14 of the rule on disciplinary procedure and made no appearance in this Court. Thus, the finding of the Board that respondent has been guilty of flagrant and repeated professional misconduct warranting his disbarment, which is fully supported by the evidence, stands unchallenged. In view of respondent’s default, it would be useless to state the details of his misconduct. Suffice it to say that we concur in the Board’s finding that disbarment is the appropriate sanction.
Accordingly, the respondent is disbarred from the practice of law in this State. He shall within five days of the service of this order upon him surrender his certificate of admission to the Clerk of this Court for cancellation.